Exhibit 10.2





AMENDMENT Nº 30 TO PURCHASE AGREEMENT GPJ-003/96

This Amendment No. 30 (“Amendment 30”) dated as of January 12, 2004 is between
EMBRAER - Empresa Brasileira de Aeronáutica S.A. (“EMBRAER”) and ExpressJet
Airlines, Inc., formerly known as New ExpressJet Airlines, Inc. (as assignee
from ExpressJet Airlines, Inc. formerly known as Continental Express, Inc.)
(“BUYER”), collectively hereinafter referred to as the “PARTIES”, and relates to
Purchase Agreement No. GPJ-003/96, dated as of August 5, 1996 as amended from
time to time together with its Attachments (collectively referred to as the
“Base Agreement”) and Letter Agreements GPJ-004/96 dated August 5, 1996 and
PCJ-004A/96 dated August 31, 1996 between EMBRAER and BUYER as amended from time
to time (together with the Base Agreement, collectively referred to herein as
the “Purchase Agreement” or the "Agreement") for the purchase of up to two
hundred and forty five (245) new EMB-145 aircraft (the “AIRCRAFT”).



All terms defined in the Purchase Agreement shall have the same meaning when
used herein, and in case of any conflict between this Amendment 30 and the
Purchase Agreement, this Amendment shall control.



NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the PARTIES, EMBRAER and BUYER hereby agree
to amend the Purchase Agreement as follows:



1.         CHANGES IN THE ESCALATION FORMULA

Since several of the “Sic Codes” (as such codes are referred to in Attachment D
to the Purchase Agreement) are no longer published by the Bureau of Labor
Statistics (“BLS”) of the US Department of Labor, the Purchase Price for all
Aircraft shall be calculated as follows:



"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]". 



Any references to Attachment “D” shall be deemed references to Attachments “D”
and “D-1”, simultaneously, and any appliance of the Escalation Formula required
under the Purchase Agreement shall follow the procedure described in this
Article 1 to this Amendment 30.



2.         PURCHASE PRICE "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]" 

2.a. The Purchase Prices "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]". 



AIRCRAFT

DELIVERY
MONTH

PURCHASE PRICE (US$) each

 

"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]". 



"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]". 



3.         "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]"  INSTALLATION

Each EMB 145 XR AIRCRAFT from XR060 and all subsequent EMB 145 XR AIRCRAFT shall
have installed "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]". 



4.         AIRCRAFT BASIC PRICE

As a result of the changes in the AIRCRAFT configuration and in the AIRCRAFT
BASIC PRICES specified in this Amendment 30, the AIRCRAFT BASIC PRICE will be:



AIRCRAFT

BASIC PRICE (JAN/1996 US Dollars)

 

"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]". 




5.         "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]". 



Each EMB-145 XR AIRCRAFT from XR054 and all subsequent EMB 145 XR AIRCRAFT shall
have installed "[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]". 




6.         GENERAL




ALL OTHER TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT, WHICH ARE NOT
SPECIFICALLY AMENDED BY THIS AMENDMENT 30, SHALL REMAIN IN FULL FORCE AND EFFECT
WITHOUT ANY CHANGE.




[Intentionally left blank]







IN WITNESS WHEREOF, EMBRAER AND BUYER, BY THEIR DULY AUTHORIZED OFFICERS, HAVE
ENTERED INTO AND EXECUTED THIS AMENDMENT 30 TO THE PURCHASE AGREEMENT TO BE
EFFECTIVE AS OF THE DATE FIRST WRITTEN ABOVE.

EMBRAER - Empresa Brasileira
de Aeronáutica S.A.

EXPRESSJET AIRLINES, INC.

 

 

By:           /s/ Frederico Fleury Curado                     

By:            /s/ Jerry Losness                          

Name:     Frederico Fleury Curado

Name:       Jerry Losness

Title:        Executive VP,Civil Aircraft

Title:          VP and Chief Operating Officer

 

By:           /s/ Flavio Rimoli                                       

Name:     Flavio Rimoli

Title:        Sr. VP, Airline Market

 

Date:       March 16, 2004

Date:         March 9, 2004

Place:      Sao Jose Dos Campos, SP

Place:       Houston, TX, USA

 

Witness:  /s/ Erika L. Natali                                      

Witness:   /s/ Kristy A. Nicholas                               

Name:     Erika Lulai Natali

Name:       Kristy A. Nicholas








ATTACHMENT "D-1"




ESCALATION FORMULA




"[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]". 


